Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00633-CR
                                     No. 04-13-00634-CR

                       EX PARTE Martin Guadalupe CAMPOS LEAL

                  From the County Court at Law No. 1, Bexar County, Texas
                            Trial Court Nos. W-2513 & W-2514
                      The Honorable John D. Fleming, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s May 1, 2013, Orders
on Application for Writ of Habeas Corpus in trial court cause numbers W-2513 and W-2514:

       (1) finding that appellant’s May 12, 2012, no contest plea was made knowingly and
           voluntarily is AFFIRMED; and

       (2) finding that appellant’s January 9, 2013, no contest plea was made knowingly and
           voluntarily is REVERSED.

We REMAND for further proceedings on the January 9, 2013, plea of no contest.

       SIGNED February 12, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice